             Case 1:19-cv-01327 Document 1 Filed 05/07/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS UNITED,                    )
1006 Pennsylvania Avenue, S.E.      )
Washington, DC 20003,               )
                                    )
                    Plaintiff,      )                       Civil Action No. 19-cv-1327
                                    )
v.                                  )
                                    )
UNITED STATES DEPARTMENT            )
OF TREASURY,                        )
1500 Pennsylvania Avenue, N.W.      )
Washington, DC 20220,               )
                                    )
                    Defendant.      )
____________________________________)

                                        COMPLAINT

       Plaintiff Citizens United brings this action against Defendant the United States

Department of Treasury (“Treasury Department”) to compel compliance with the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges the following:

                               JURISDICTION AND VENUE

       1.     The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                           PARTIES

       3.     Plaintiff Citizens United is a Virginia non-stock corporation with its principal

place of business in Washington, D.C. Citizens United is organized and operated as a non-profit

membership organization that is exempt from federal income taxes under Section 501(c)(4) of

the U.S. Internal Revenue Code. Citizens United seeks to promote social welfare through

                                                1
             Case 1:19-cv-01327 Document 1 Filed 05/07/19 Page 2 of 4



informing and educating the public on conservative ideas and positions in issues, including

national defense, the free enterprise system, belief in God, and the family as the basic unit of

society. In furtherance of those ends, Citizens United produces and distributes information and

documentary films on matters of public importance. Citizens United regularly requests access to

the public records of federal government agencies, entities, and offices, to disseminate its

findings to the public through its documentary films and publications.

       4.       Defendant, the United States Department of Treasury, is an agency of the United

States Government and is headquartered at 1500 Pennsylvania Avenue N.W., Washington, D.C.

20220. Defendant has possession, custody, and control of the records Plaintiff seeks.

                                   STATEMENT OF FACTS

       5.       Citizens United routinely submits FOIA requests, and this matter concerns one

FOIA request letter submitted to Defendant on March 23, 2018 to which Defendant has failed to

respond.

       6.       On March 23, 2018, Citizens United submitted a FOIA request, online, to

Defendant. See Exhibit A. The request sought:

       “All emails between former Treasury Department Chief of Staff Christian
       Weideman, former General Counsel Christopher Meade, former Assistant
       Treasury Secretary for international Markets and Development Marisa Lago and
       the following individuals: Hunter Biden, Christopher Heinz, Devon Archer,
       Daniel Burrell, and David Leiter.”

The time period covered by the FOIA request was January 1, 2013 to January 20, 2017.

       7.       Citizens United, as a member of the media, requested expedited processing of this

FOIA request.

       8.       Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant is required to respond to

Citizens United’s FOIA requests within 20 working days of each request.



                                                 2
              Case 1:19-cv-01327 Document 1 Filed 05/07/19 Page 3 of 4



       9.      The Treasury Department acknowledged receipt of the FOIA request by letter on

April 4, 2018, assigning the request Tracking Number 2018-03-171, and notifying Citizens

United that its request for expedited processing was denied. See Exhibit B.

       10.     With regard to Citizens United’s FOIA request, the statutory deadline has passed,

and Defendant has failed to provide a substantive response to the FOIA request. In fact, as of the

date of this Complaint, Defendant has failed to produce a single responsive record or assert any

claims that responsive records are exempt from production, and it has been over a full year since

Defendant sent its acknowledgement.

       11.     Since Defendant has failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A)(i), Citizens United is deemed to have fully exhausted any and all administrative

remedies with respect to its FOIA requests. See 5 U.S.C. § 552(a)(6)(C).

                                     CAUSE OF ACTION
                              (Violation of FOIA, 5 U.S.C. § 552)

       12.     Plaintiff realleges paragraphs 1 through 11 as though fully set forth herein.

       13.     Defendant has failed to make a determination regarding Citizens United’s March

23, 2018 FOIA request for records of emails between certain specified individuals (2018-03-171)

within the statutory time limit and is unlawfully withholding records requested by Citizens

United pursuant to 5 U.S.C. § 552.

        14.    Citizens United is being irreparably harmed by reason of Defendant’s unlawful

withholding of requested records, and Citizens United will continue to be irreparably harmed

unless Defendant is compelled to conform its conduct to the requirements of the law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Citizens United requests that the Court grant all appropriate

relief for the violations of FOIA alleged above, including:

                                                 3
           Case 1:19-cv-01327 Document 1 Filed 05/07/19 Page 4 of 4



         a. An order and judgment requiring the Defendant to conduct a search for any and

             all records responsive to Citizens United’s FOIA request and to demonstrate that

             it employed search methods reasonably likely to lead to the discovery of all

             records responsive to Citizens United’s request;

         b. An order and judgment requiring the Defendant to produce, by a date certain, any

             and all non-exempt records responsive to Citizens United’s FOIA request and a

             Vaughn index of any responsive records withheld under claim of exemption;

         c. An order and judgment permanently enjoining Defendant from continuing to

             withhold any and all non-exempt records in this case that are responsive to

             Citizens United’s FOIA request;

         d. Attorneys’ fees and costs to Plaintiff pursuant to any applicable statute or

             authority, including 5 U.S.C. § 552(a)(4)(E); and

         e. Any other relief that this Court in its discretion deems just and proper.

                                                     /s/ Jeremiah L. Morgan__________
                                                   Jeremiah L. Morgan
                                                   (D.C. Bar No. 1012943)
                                                   Robert J. Olson
                                                   (D.C. Bar No. 1029318)
                                                   William J. Olson
                                                   (D.C. Bar No. 233833)
                                                   William J. Olson, P.C.
                                                   370 Maple Avenue West, Suite 4
                                                   Vienna, VA 22180-5615
                                                   703-356-5070 (telephone)
                                                   703-356-5085 (fax)
                                                   wjo@mindspring.com (e-mail)

                                                   Counsel for Plaintiff
Dated: May 7, 2019                                 CITIZENS UNITED




                                               4
